           Case 1:20-cv-07311-LAK Document 4 Filed 09/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


E. JEAN CARROLL,
                               Plaintiff,
               v.
                                                          No. 1:20-cv-07311
UNITED STATES OF AMERICA,
                               Defendant.




                                  NOTICE OF APPEARANCE

To the Clerk of this court and all parties of record:

       Please enter my appearance as counsel for Plaintiff E. Jean Carroll in the above-captioned

action. I certify that I am admitted to practice in this Court.

       This appearance is entered without conceding the jurisdiction of the federal courts or the

propriety of the removal petition. We reserve all rights.

Dated: New York, New York
       September 8, 2020

                                                    /s/ Roberta A. Kaplan
                                                    Roberta A. Kaplan
                                                    KAPLAN HECKER & FINK LLP
                                                    350 Fifth Avenue, Suite 7110
                                                    New York, New York 10118
                                                    Telephone: (212) 763-0883
                                                    Facsimile: (212) 564-0883
                                                    rkaplan@kaplanhecker.com


                                                    Counsel for Plaintiff E. Jean Carroll
